Marshall, C.J.
(concurring, with whom Ireland and Botsford, *824JJ., join). On the “sparse” facts found by the judge, which the court recounts, ante at 819-820, I agree that the defendant was not seized until the police “grabbed the defendant as he was climbing the fence.” Ante at 823.1 do so because at the close of his findings, the judge stated these were the “sole facts” he credited concerning the defendant after a two-day hearing on the defendant’s motion to suppress. We are thus constrained from looking to uncontested testimony elsewhere in the record to determine how close the officers were to the defendant when they began to chase him, how fast they ran, and whether other circumstances were present that may have caused the officers’ actions to communicate to a reasonable person in the defendant’s shoes that he was not free to leave. Commonwealth v. Barros, 435 Mass. 171, 173-174 (2001), quoting United States v. Mendenhall, 446 U.S. 544, 554 (1980) (opinion of Stewart, J.). See ante at 820-821.
As the court recognizes, a foot chase may constitute a seizure under art. 14 of the Massachusetts Declaration of Rights. Ante at 821-822. Being chased by police officers at close quarters at a fast running pace and for some distance, a reasonable person would conclude “that ‘the object of chase is capture,’ that is, that the police purpose is ‘to restrain his liberty, not merely to be afforded the opportunity to talk to him,’ that consequently ‘if he stopped running, he would not be free to leave,’ and that ‘in effecting his capture, the police will resort to physical force if necessary’ ” (footnotes omitted). 4 W.R. LaFave, Search and Seizure § 9.4(d), at 459 (4th ed. 2004), and cases cited. Courts in other jurisdictions have so held.1 Although, as the author of one treatise phrased it, the United States Supreme Court, in *825California v. Hodari D., 499 U.S. 621, 626-627 (1991), rejected the concept that a chase by police officers constitutes “a very substantial intrusion upon Fourth Amendment values,” 4 W.R. LaFave, supra, the court recognizes, ante at 821, that in construing art. 14, we declined to follow the Hodari D. decision. See Commonwealth v. Stoute, 422 Mass. 782, 787-789 (1996).
At the motion hearing in this case, the prosecutor agreed with the judge that the seizure had occurred when the officers “got out of the car and started chasing” the defendant, referring the judge to Commonwealth v. Sykes, 449 Mass. 308 (2007). She focused her argument on whether the police had reasonable suspicion to do so at that point. It is perhaps for this reason that the judge did not make findings on precisely what happened after the defendant began to run, for example: “how long it took” after the cruiser stopped and the defendant began running for the officers “to get out of the car”; “how far away” the officers were when they “began to chase the defendant”; “how far away” the officers were when they observed the defendant holding his hand to his waist; “how far away” the officers were when the defendant scaled the fence; or “whether there were other persons or activities present in the area.” People v. Mamon, 435 Mich. 1, 20 (1990) (Brickley, J., concurring). Foreclosed as we are from reviewing the record for uncontested facts on any of these or other relevant points, on the “scant record” of the judge’s findings, id., I cannot agree with the defendant that he was seized before he was grabbed.

See, e.g., People v. Shabaz, 424 Mich. 42, 46-47, 66 (1985); Commonwealth v. Matos, 543 Pa. 449, 451-452, 458-459, 462 (1996); Commonwealth v. Jeffries, 454 Pa. 320, 322, 325-326 (1973). See also People v. Thomas, 660 P.2d 1272, 1273-1274, 1276 (Colo. 1983), overruled by People v. Archuleta, 980 P.2d 509, 514 (Colo. 1999). In People v. Thomas, supra at 1274, 1276, the Supreme Court of Colorado concluded that police officers who left their vehicle and “chased the defendant on foot” had seized the defendant “when they commenced their chase.” In People v. Archuleta, supra, the court overruled People v. Thomas, supra, “to the extent that it is inconsistent with [California v. Hodari D., 499 U.S. 621 (1991)].”
In People v. Mamon, 435 Mich. 1, 4-5, 15 (1990), the Supreme Court of Michigan reversed a lower court’s order suppressing cocaine found in a bag *825the defendant had thrown away while being chased on foot by two police officers. However, a majority of the justices agreed that “a constable jumping out of a car to give chase on foot just a few feet behind a pedestrian can, even absent a command to halt, convey to a reasonable person not only an intent to detain, but also that detention is imminent.” Id. at 18 (Brickley, J., concurring). See id. at 27 (Archer, J., dissenting) (“presence of a uniformed police officer emerging from a marked police vehicle into an unrestrained, full sprint in pursuit of a citizen, communicates two things: a show of police authority and an intent to capture or detain the person”); id. at 29 (Levin, J., separate opinion) (same). Casting the deciding vote, the concurring justice concluded that the defendant was “seized” during the chase before he was “physically captured by the police,” but it was “not clear from the record, however, whether the defendant was seized before he discarded the bag” (emphasis in original). Id. at 20 (Brickley, J., concurring).